DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recites, “A method of coupling a wire to a conductor”.  It is unclear as to how this can be if the actual coupling is never positively recited.  
The term "low-temperature" in claims 1-3, 8, 9, 11-13, 18, 19, 20, and 22 is a relative term which renders the claim indefinite.  The term "low temperature" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  While the applicant does express what “low-temperature solder” may be in paragraphs 0014, 0015 these examples are not an explicit definition of what low-temperature is.  Since the .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102a1 as being anticipated by Krobok et al. (US 2006/0027552 A1).
Regarding claim 1, Krobok discloses:
A method of coupling a wire to conductive fabric, the method comprising: 
providing a conductive fabric [structure (1); 0022-0023, 0029, and figures 1-2]; 
placing low-temperature solder in contact with a portion of the conductive fabric [0027], wherein the low-temperature solder has a liquidus temperature and a solidus temperature [note this is inherent to solders since they are metal]; 
placing a wire [conductor (2)] in contact with the low-temperature solder [0027; note that the fabric and wire must be in contact with solder in order to form a soldered joint]; 

decreasing the temperature of the low-temperature solder to the solidus temperature [0027; since the solder “melts” the increasing and decreasing inherently happens].
Regarding claim 9, Krobok discloses:
wherein the wire comprises a terminal [flat cable; 0030] and the terminal is placed in contact with the low-temperature solder [0030].
Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Applicant’s Admitted Prior Art (AAPA).
Regarding claim 1, AAPA discloses:
A method of coupling a wire to conductive fabric [0002-0003], the method comprising: 
providing a conductive fabric [conductive fiber; 0002-0003]; 
placing low-temperature solder [Sn or Sn-Pb; 0002] in contact with a portion of the conductive fabric [the solder is inherently placed in contact with the fabric in order to form a bond], wherein the low-temperature solder has a liquidus temperature and a solidus temperature [note this is inherent to solders since they are metal]; 
placing a wire [wire; 0002-0003] in contact with the low-temperature solder [the solder is inherently placed in contact with the wire in order to form a bond]; 
increasing the temperature of the low-temperature solder to the liquidus temperature; and 
decreasing the temperature of the low-temperature solder to the solidus temperature [0027; since the solder is reflowed the increasing and decreasing inherently happens].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Krobok et al. (US 2006/0027552 A1) as applied to claim 1 above and in further view of William et al. (US 2019/0190550 A1).
Regarding claims 2-7, Krobok does not teach:
wherein the low-temperature solder comprises bismuth; 
wherein the liquidus temperature of the low-temperature solder is 170°C or lower; or 
wherein the liquidus temperature of the low-temperature solder is 140°C or lower.
Williams teaches using low-temperature solders comprising Bi having melting points of approximately 140°C in order to save energy and/or prevent damaged to the components; 0219.
It would have been obvious/mundane to one of ordinary skill in the art before the effective filing date of the invention to use a Bi solder having a melting point around 140°C as taught by Williams in order to save energy and/or prevent damaged to the components.  Note that choosing a solder based on the melting point is one of the most basic concepts in the art.  
Regarding claims 3 and 4, Krobok does not teach:

wherein the low-temperature solder comprises 57% bismuth, 42% tin, and 1% silver by mass.
The examiner notes that Bi-42Sn-1Ag is a well-known solder since it is readily available for purchase.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use this solder since it is readily available or because of its melting point, minus any unexpected results.
Regarding claim 7, Krobok teaches:
wherein the conductive fabric comprises silver plated, knitted polyamide mesh [0022, 0029].
The examiner notes that nylon is a polyamide and a well-known fabric since it is readily available for purchase.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use nylon as the polyamide since it moisture resistant.  
Claims 8 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Krobok et al. (US 2006/0027552 A1), Applicant’s Admitted Prior Art (AAPA), or Applicant’s Admitted Prior Art (AAPA) in view of Indium.com, “Indium Solder for Heat Sensitive Components” (Ref. A) and “Bi/Sn/Ag: The Perfect Tabbing Ribbon Coating Solder Alloy?” (Ref. B) as applied to claim 1 above and in further view of Huang (CN 202498281 U).
Regarding claims 8 and 18, neither Krobok nor AAPA teach:
further comprising preheating the low-temperature solder before placing the low-temperature solder in contact with a portion of the conductive fabric, preheating the wire before placing the wire in contact with the low-temperature solder, or both.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to preheat the solder/preform prior to making contact with the fabric in order to reduce the amount of time a heating element; such as a soldering gun, would need to melt the solder which would also reduce the overall heat input.  
Additionally, an extremely common practice when soldering wires is to pre-tin the wire and contact with the solder prior to actually soldering and then soldering the two together.  In doing this these claims would be met since the preheating does not exclude the preplaced solder from being melted.   
Claims 2-6, 11-16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) as applied to claim 1 above and in further view of Indium.com, “Indium Solder for Heat Sensitive Components” (Ref. A) and “Bi/Sn/Ag: The Perfect Tabbing Ribbon Coating Solder Alloy?” (Ref. B).
Regarding claim 11, all of the limitations of this claim are addressed in the rejection of claim 1 above except that noted below:
the solder has a preformed shape corresponding to a surface of a portion of a wire.
Ref. B teaches that the solder can come in all the forms including solder paste, wire, ribbon, washers, frames, discs, rectangles, and special shaped preforms.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a solder preform that in some way corresponds; i.e. size, shape, metallurgically, etc., to a portion of a wire in order to ensure a proper joint.  
Regarding claims 2-6 and 12-16, AAPA does not teach:
wherein the low-temperature solder comprises bismuth; 
wherein the liquidus temperature of the low-temperature solder is 170°C or lower; or 
wherein the liquidus temperature of the low-temperature solder is 140°C or lower.
Indium teaches if one is looking for a solution to soldering heat sensitive components because traditional soldering temperatures are too hot, then consider using low-temperature indium alloys instead, wherein the alloys. With liquidus temperatures between 118-187°C (and some even lower), indium alloys can help you reduce your assembly temperature; Ref. A.
Indium also teaches Bi-42Sn-1Ag is a low-temperature solder replacement for Sn/Ag alloys and has a melting point of 139-140°C; Ref. B.
While Ref A. is strictly drawn to substituting higher melting point solders with In solders a layman would understand that this concept could apply to any lower melting point solder as suggested by Ref. B.     
Thus, it would have been obvious/mundane to one of ordinary skill in the art before the effective filing date of the invention to substitute Bi-42Sn-1Ag solder for the AAPA Sn or Sn-Pb in order to reduce the assembly temperature and/or prevent damaged to the assembly.  Note that choosing a solder based on the melting point is one of the most basic concepts in the art.  
Regarding claim 22, AAPA does not teach:
wherein the preformed shape of the low-temperature solder has a plan view surface, the shape of the plan view surface being a circle, oval, square, or rectangle.
Ref. B teaches that the solder can come in all the forms including solder paste, wire, ribbon, washers, frames, discs, rectangles, and special shaped preforms.  
.  
Claims 7, 9, 10, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) or Applicant’s Admitted Prior Art (AAPA) in view of Indium.com, “Indium Solder for Heat Sensitive Components” (Ref. A) and “Bi/Sn/Ag: The Perfect Tabbing Ribbon Coating Solder Alloy?” (Ref. B) as applied to claims 1 or 11 above and in further view of Krobok et al. (US 2006/0027552 A1).
Regarding claims 7 and 17, AAPA does not teach:
wherein the conductive fabric comprises silver plated, knitted nylon mesh.
Krobok teaches soldering wire (2) to conductive fabric/mesh (1) wherein the fabric/mesh is made from polyamide and coated with silver; 0022, 0029, 0030.
The examiner notes that nylon is a polyamide and a well-known fabric/mesh since it is readily available for purchase.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use nylon as the fabric since it is polyamide and is moisture resistant.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to coat the nylon with silver in order to form the solder joint.  
Regarding claims 9, 10, 19, and 20, AAPA does not teach:
wherein the wire comprises a terminal and the terminal is placed in contact with the low-temperature solder; or
wherein the terminal is a spade terminal, fork terminal, or ring terminal.

The examiner notes that ring, spade, and fork wire connectors/terminals are notoriously well-known in the art since they are readily available for purchase.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to crimp any known connection terminal, such as flat cables or ring/spade/fork connectors, to the wire and then solder that connector to the fabric.  One would have also been motivated to do so in order to increase the bonding area.  
Regarding claim 21, AAPA does not teach:
wherein the preformed shape of the low-temperature solder corresponds to a surface of a portion of the terminal of the wire.
Ref. B teaches that the solder can come in all the forms including solder paste, wire, ribbon, washers, frames, discs, rectangles, and special shaped preforms.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a solder preform that in some way corresponds; i.e. size, shape, metallurgically, etc., to a portion of the terminal in order to ensure a proper joint.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS J GAMINO/Examiner, Art Unit 1735        

/ERIN B SAAD/Primary Examiner, Art Unit 1735